Title: To James Madison from Samuel Latham Mitchill, 23 December 1816
From: Mitchill, Samuel Latham
To: Madison, James



Sir
Newyork, Decr. 23. 1816

The bearer of this note is Dr. Alexander McLeod, a clergyman of much learning, piety and respectability, in the city of newyork.  He feels it his duty, on visiting Washington, to pay his respects to the chief magistrate of a free people.  I yield to his request, without hesitation; assuring you at the same time of his sound republican sentiments; of which he has given proof in several valuable publications.  Allow me to renew the assurance of my high and respectful consideration.

Saml L Mitchill

